 Case 18-31436        Doc 228       Filed 07/20/20 Entered 07/20/20 16:28:36         Desc Main
                                     Document     Page 1 of 6



                           UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

IN RE:
                                                             Case No. 18-31436-LTB
VINROY W. REID,                                                    Chapter 7

                           Debtor

    TRUSTEE'S OBJECTION TO CLAIM NO. 10 OF Y2 YOGA COTSWOLD, LLC

         NOW COMES the Trustee, A. Burton Shuford, by and through his undersigned counsel, and

objects to the Claim No. 2 of Y2 Yoga Cotswold, LLC (“Y2”), as amended, and in support thereof

shows unto the Court the following:

                                 JURISDICTION AND FACTS

         1.     The Debtor filed a petition under Chapter 11 of the United States Bankruptcy Code

with the Bankruptcy Court for the Western District of North Carolina (the “Court”) on

September 21, 2018. On August 19, 2019, the Debtor’s case was converted to Chapter 7, thereby

creating a Chapter 7 bankruptcy estate (the “Estate”) and A. Burton Shuford was appointed trustee

in said Chapter 7 case.

         2.     This Court has jurisdiction over this objection (the “Objection”) pursuant to 28

U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). Venue properly lies

in this judicial district pursuant to 28 U.S.C. § 1409(a).

         3.     Y2 filed its original claim in this case on February 19, 2019, which claim was

designated as “Claim 10” on the Court’s records. (the “Original Claim”). In the Original Claim, Y2

claimed that the Debtor was indebted to it in the amount of $574,963.90; that the claim was secured

by real estate; and, that the amount of the unsecured claim is $-0-. However, Y2 placed no value in

the claim for the value of the property securing the claim. Y2 indicated that the $574,963.90
 Case 18-31436            Doc 228   Filed 07/20/20 Entered 07/20/20 16:28:36             Desc Main
                                     Document     Page 2 of 6



included interest, fees, expenses or other charges, but failed to attach a statement itemizing the same.

Y2 made no specific claim in the Original Claim for pre or post-petition attorney’s fees, or pre or

post-petition interest.

        4.      Y2 subsequently amended the Original Claim by filing its first amended claim with

the Court on February 20, 2020 (the “First Amended Claim”). In the First Amended Claim, Y2

claimed that the Debtor was indebted to it in the amount of $574,963.90; that the claim was secured

by real estate; and, that the amount of the unsecured claim is $-0-. However, Y2 placed no value in

the claim for the value of the property securing the claim. Y2 indicated that the $574,963.90

included interest, fees, expenses or other charges which were court costs ordered by the State Court

in the sum of $23,131.98. Y2 made no specific claim in the Original Claim for pre or post-petition

attorney’s fees, or pre or post-petition interest.

        5.      Y2 subsequently amended the First Amended Claim by filing its second amended

claim with the Court on July 6, 2020 (the “Second Amended Claim”). In the Second Amended

Claim, Y2 claimed that the Debtor was indebted to it in the amount of $981,139.49; that the claim

was secured by real estate with a value of $2,000,000; and, that the amount of the unsecured claim is

$-0-. The amounts due pursuant to the Second Amended Claim were broken down as follows:

        a) Principal amount of Final Judgment $396,649.57;
        b) Costs of State Court Litigation - $23,131.98;
        c) Interest on Final Judgment through October 1, 2020 at the rate of 8% per annum -
           $207,429.30;
        d) Legal Fees: Horack Talley Pharr & Lowndes, P.A. (pre-petition) $52,683.73;
        e) Legal Fees: David Guidry fixed fee (pre-petition) - $19,000;
        f) Legal Fees: David Guidry contingency fee (post-petition) - $282,244.91;
        g) Legal Fees: bankruptcy counsel, The Henderson Law Firm, PLLC (post-petition) – “To be
           determined”.

        6.      Y2 subsequently amended the Second Amended Claim by filing its third amended

claim with the Court on July 16, 2020 (the “Third Amended Claim”). In the Third Amended
 Case 18-31436         Doc 228      Filed 07/20/20 Entered 07/20/20 16:28:36                 Desc Main
                                     Document     Page 3 of 6



Claim, Y2 claimed that the Debtor was indebted to it in the amount of $1,218,901.99; that the claim

was secured by real estate with a value of $2,000,000; and, that the amount of the unsecured claim is

$-0-. The amounts due pursuant to the Third Amended Claim are not broken down as in the Second

Amended Claim, but Y2 does attach an invoice from James H. Henderson (“Henderson”) which

states that Henderson is owed $222,615.00 from Y2. Although the fees claimed to be due to

Henderson appear to be, at least in large part, related to Henderson’s representation of Y2 in this

proceeding, Y2 makes no statement or assertion making clear what the fees are for.

                                             OBJECTION

        The Trustee objects to the Third Amended Claim in the following particulars: a) the Court

cannot at this time determine that the Third Amended Claim is oversecured and for that reason the

Court cannot at this time determine what, if any, costs and post-petition interest claimed by Y2 are

allowable pursuant to 11 U.S.C. §506; b) the attorney’s fees requested are unreasonable; and, c) the

attorney’s fees requested by Y2 exceed the amount in controversy and cannot be allowed to the

extent they exceed the amount in controversy pursuant to N.C. Gen. Stat. §6-21.6(g).

                                            ARGUEMENT

                The Y2 Claim cannot be determined to be oversecured at this time.

        Y2, in its Third Amended Claim, claims that the real estate securing its claim is valued at

$2,000,000. Y2 provides no list or description of the real estate that secures the claim and makes no

attempt to substantiate its valuation. The Y2 valuation is substantially greater than the Debtor’s

valuation of its real estate in its schedules. Finally, given that the Debtor’s assets are all to be sold in

the administration of this Chapter 7 case, the value of Y2’s collateral should be “based on the

consideration received in connection with sale, provided that the sale price is both fair and

reasonable and the result of an arm’s length transaction”. Ford Motor Company v. Dobbins, 35 F.3d
 Case 18-31436        Doc 228        Filed 07/20/20 Entered 07/20/20 16:28:36            Desc Main
                                      Document     Page 4 of 6



860, 871 (4th Cir. 1994). In summation, the Court cannot at this time rule on the claims for costs

and post-petition interest as the liquidation of Y2’s collateral is on-going.

                         The Attorney’s Fees Requested are Unreasonable

       Y2 has conceded (Y2 Complaint, WDNC Case No. 3:19-ap-3049, ECF No. 1, ¶ 51) and the

Trustee agrees that the Indemnity Clause in the Y2 Yoga Expansion Construction Agreement (Y2

Complaint, ECF No. 1, Exhibit A) is a reciprocal attorney’s fee provision and as such is governed by

§ 6-21.6. Included within § 6-21.6 is a listing of 13 factors that the court may consider when

awarding attorneys fees under the section (see: Supplemental Brief of Defendant A. Burton Shuford,

Trustee for Vinroy Reid, WDNC Case No. 3:19-ap-3049, ECF No. 48, p. 6 for a listing of the

factors). These factors, although they are state not federal law, should be considered by this Court in

determining what attorney’s fees should be awarded to Y2 (see: Reply Brief of Defendant A. Burton

Shuford Trustee for Vinroy Reid, WDNC Case No. 3:19-ap-3049, ECF No. 53, p. 3). Y2 has failed

to address the majority of the factors in § 6-21.6 (see Reply Brief, WDNC Case No. 3:19-ap-3049,

ECF No. 53, p. 8) and indeed many of the factors indicate that the Court should greatly limit any

attorney’s fees that it may award.

               The attorney’s fees requested by Y2 exceed the amount in controversy

       Section 6-21.6 (g) provides, “In any suit, action, proceeding, or arbitration primarily for the

recovery of monetary damages, the award of reasonable attorneys’ fees may not exceed the amount

in controversy”. The State Court lawsuit was “primarily for the recovery of monetary damages”.

The amount in controversy was clearly the damages awarded by the jury in the amount of

$396,649.57. The fees requested by Y2 total, at least, $576,543.64. Not conceding that Y2 is

entitled to an award of attorneys’ fees of any amount, this Court cannot award fees in excess of

$396,649.57.
 Case 18-31436        Doc 228      Filed 07/20/20 Entered 07/20/20 16:28:36              Desc Main
                                    Document     Page 5 of 6



       WHEREFORE, the Trustee prays that the Court defer ruling on allowance of costs and post-

petition interest at this time; that the Court conduct a hearing to determine the reasonableness of the

attorney’s fees requested by Y2; that the Court limit any attorney’s fee award to $396,649.57; and,

for such other and further relief to which the Trustee is entitled.

This the 20th day of July, 2020.

                                                   /s/ A. Burton Shuford
                                                   A. Burton Shuford
                                                   NC Bar No. 010035
                                                   Attorney for the Trustee
                                                   4700 Lebanon Road, Suite A-2
                                                   Mint Hill, NC 28227
                                                   980-321-7005; bshuford@abshuford.com
 Case 18-31436        Doc 228      Filed 07/20/20 Entered 07/20/20 16:28:36            Desc Main
                                    Document     Page 6 of 6



                         UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

IN RE:
                                                              Case No. 18-31436-LTB
VINROY W. REID,                                                     Chapter 7

                          Debtor

                                   CERTIFICATE OF SERVICE

       I hereby certify that I have this day served a copy of the TRUSTEE'S OBJECTION TO
CLAIM NO. 10 OF Y2 YOGA COTSWOLD, LLC by either Electronic Case Filing as indicated or
depositing copies of same in the exclusive care and custody of the United States Postal Service, with
proper postage thereto affixed to the parties listed below:

Shelley K. Abel, US Bankruptcy Administrator                         Via Electronic Case Filing
Verna Carol Bash-Flowers, Counsel for the Debtor                     Via Electronic Case Filing

VR King Construction, LLC                       Y2 Yoga Cotswold, LLC
c/o Robert Lewis, Jr.                           James H. Henderson
The Lewis Law Firm, P.A.                        The Henderson Law Firm
P.O. Box 1446                                   1120 Greenwood Cliff
Raleigh, NC 27602                               Charlotte, NC 28204

This the 20th day of July, 2020.
                                                    /s/ A. Burton Shuford
                                                  A. Burton Shuford, NC Bar No. 010035
                                                  Attorney for the Trustee
                                                  4700 Lebanon Road, Suite A-2
                                                  Mint Hill, NC 28227
                                                  980-321-7005; bshuford@abshuford.com
